UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               :
RICHARD ENRIQUE ULLOA,                         :
                                               :
                       Petitioner,             :
                                               :
       v.                                      :       Civil Action No. 10-1384 (RWR)
                                               :
PAUL J. VAN BLARCUM,                           :
                                               :
                       Respondent.             :
                                               :

                                     MEMORANDUM OPINION

       This matter is before the Court on initial consideration of petitioner’s pro se Petition for

Emergency Writ of Habeas Corpus. The petition will be denied.

       Petitioner alleges that, “[o]n or about July 18, 2010, Janet for the Family Beddini’s

liberties commenced to be restrained and is on going to this day[] by RESPONDENT, who is or

represents a ‘CORPORATION for Profit”, holding a natural woman . . . against Her will, over

Her objection, and without Her consent[.]” Pet. ¶ 2 (capitalization in original). Petitioner

demands the prisoner’s immediate release from custody. See id. at 4.

       “Three inter-related judicial doctrines – standing, mootness, and ripeness, ensure that

federal courts assert jurisdiction only over ‘Cases’ and ‘Controversies.’” Worth v. Jackson, 451

F.3d 854, 855 (D.C. Cir. 2006). A party has standing if his claims “spring from an ‘injury in

fact’ – an invasion of a legally protected interest that is ‘concrete and particularized,’ ‘actual or

imminent’ and ‘fairly traceable’ to the challenged act of the defendant, and likely to be redressed

by a favorable decision in the federal court.” Navegar, Inc. v. United States, 103 F.3d 994, 998

(D.C. Cir. 1997) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)). “[T]he injury

                                                   1
alleged cannot be conjectural or hypothetical, remote, speculative, or abstract.” Nat’l Treasury

Employees Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (internal citations and

quotation marks omitted). Here, petitioner articulates no legally protected interest of his own;

rather, he purports to bring this action on another person’s behalf. Although he may represent

himself as a pro se litigant, petitioner is a lay person who is not qualified tor represent another

person in this Court. See 28 U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.2d 831, 834

(D.C. Cir. 1984). Standing may be denied where, as here, this pro se litigant seeks to assert the

rights of a third party. See Navegar, Inc., 103 F.3d at 998.

       Even if petitioner had standing to bring this action, this Court cannot entertain a

challenge to the legality of the prisoner’s custody. Habeas actions are subject to jurisdictional

and statutory limitations. See Braden v. 30th Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). The

proper respondent in a habeas corpus action is the warden. Rumsfeld v. Padilla, 542 U.S. 426,

434-35 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v.

Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)), who is identified as Paul J. VanBlarcum,

Sheriff of Ulster County, New York . “[A] district court may not entertain a habeas petition

involving present physical custody unless the respondent custodian is within its territorial

jurisdiction.” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).

       An Order accompanies this Memorandum Opinion.

       Signed this 31st day of August, 2010.

                                                                  /s/
                                                       RICHARD W. ROBERTS
                                                       United States District Judge




                                                  2